 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNational Care & Convalescent Industries, Inc. d/b/aElmwood Nursing Home and Professional andHealth Care Employees Division, Local 98, char-tered by Retail Clerks International Association,AFL-CIO. Cases 13-CA 16552 and 13-RC 14325September 25, 1978DECISION AND ORDERBy CHAIRMAN FANNING ANDI MElMBEtRS PENI LI.O(ANI) TRUiESAIAL'On June 7, 1978, Administrative Law Judge Abra-ham Frank issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filed ananswering brief to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board had delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.We agree with the Administrative Law Judge thatRespondent granted the pay increase in lieu of freelunch for the purpose of discouraging union activity.in violation of Section 8(a)( I ) of the Act. Consideringall of the circumstances, we find that the Administra-tive Law Judge properly inferred that Respondenthad knowledge of union activity among its employeesat the time it granted the pay increase.The record reveals that the Union began organiz-ing in late December 1976 or early January 19772 byplacing mail-in authorization cards and flyers entitled"Should We Organize a Union?" on the windshieldsof cars in Respondent's parking lot. The Union beganto receive signed authorization cards in the latter partof January, the earliest cards received being datedJanuary 25 and postmarked January 26. In responseto these cards, the Union conducted an organization-al meeting on February 3 with those employees whohad expressed an interest in the Union. Subsequentmeetings were held on February 10 and 19. Respon-dent's administrator, Katherine Klose, testified thatshe became aware of union activity among the em-I Respondent has excepted to certain credibility findings made b) the Ad-ministrative Law Judge. It is the Boa;rd's established policy not to overrulean Administrative Laiw Judge's resolutions with respect to credibility unlessthe clear preponderance olf all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dr11W all/ Produi(t. Irn. 91 NLRB 544(1950). enfd 188 1 .2d 362 ((.A. 3. 1951), We hase carefuilly examined therecord and find no basis for reversing his findings.2 All subsequent dates reler to 1977 unless otherwise indicatedployees on February 24. At a meeting with employeeWarren on February 25. Klose informed Warren ofher knowledge and questioned Warren concerningwhich employees and shifts were involved. On Febru-ary 25, when the Union received a majority of signedauthorization cards, it filed a representation petitionwith the Board. From this date until the election onMay 4, Respondent engaged in a clear course of un-lawful activity including, infer ulia, interrogation,threats, and creating the impression of surveillance.3It was during this same period of time that Respon-dent decided to grant a pay increase to those employ-ees who regularly ate meals at the nursing home inlieu of the free lunch which they had been receiving.The record reveals that representatives of Respondentfirst met to discuss the possibility of eliminating thelunches in exchange for a wage increase on January10. At this meeting, it was noted that the staff mightprefer the increased salary rather than the lunchbenefit. Klose testified that the idea of substitutingpay increases for free lunches was prompted by bothemployee suggestions and economic factors. How-ever, the record fails to reveal what prompted Re-spondent to meet and consider the change at this par-ticular time. At the conclusion of this meeting, therepresentatives agreed to go back to the employees toascertain their perference and to meet again the fol-lowing month to discuss further the possible change.The same representatives of' Respondent met againon Februarv 14 and agreed that the employees wouldindeed prefer increased money to the lunches theyhad been receiving. They therefore decided to goahead and grant the raise. On that day a notice wasposted informing the employees that, as of February22, free lunches would no longer be served, but, inlieu of thereof, employees would receive a wage in-crease. The increase became effective on February 15and was received by the employees in their March 15paychecks, which represented hours worked duringthe February 15 28 pay period.We find that Respondent's grant of the wage in-crease in lieu of lunch was violative of' Section 8(a)( 1 )of the Act. In support of this finding, we note Re-spondent's union animus, as evidenced by its otherunfair labor practices, and the suspicious timing ofthe decision to grant this wage increase. While Re-spondent's representatives testified that they first metto consider the elimination of' the lunches on January10, it is significant that the record fails to set forthwhat, if anything, prompted Respondent to meet andconsider the change at that time. Based on the recordI Under these circumstances, we agree with the Administrative Law Judgethat a hargaining order retroactive to F ebruarN 25, 1977, is appropriate. SeeBeasleyv Energi, Inc, d/h /a Peaker Run (Coal (rnpatui. Ohio Diisio n D I,228 NL RB 93 (1977). (hairman Fanning, In the circumstances of this case,would grant onlk a prospectise bargaining order238 NLRB No. 40346 ELMWOOD NURSING HONMEas a whole, we find the inference compelling that Re-spondent had knowledge of union activity among itsemployees early in the Union's organizational cam-paign4and was therefore motivated to consider andgrant the pay increase by a desire to satisfy the em-ployees' preference tfr a financial benefit and therebydiscourage union acti' ity. Although Klose testifiedthat she learned of union activity on the evening ofFebruary 24, we note that the Union's organizing ac-tivities were of such a nature that in the normalcourse of events these activities must have been no-ticed by Respondent.'Furthermore, the actual decision to grant this raisewas not made until February 14. By that date, unionorganizing activity among Respondent's employeeswas well underway, as evidenced by the fact that sev-eral employees had already signed authorizationcards and attended organizational meetings on Feb-ruary 3 and 10. When the above circumstances areviewed in conjunction with Respondent's other unfairlabor practices, the true purpose and effect of thiswage increase becomes apparent. We therefore findthis increase to be violative of Section 8(a)(l) of theAct.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that the Respondent, National Care &Convalescent Industries, Inc.. d/b/a Elmwood Nurs-ing Home. Aurora, Illinois, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.4See VI.R.B. v. .Maline nining (omppanv, 358 F.2d 880, 882 ((CA. 1,1966): Wiest Plo% WelW/ding Co., Inc.. 123 NLRB 616 (1959).See Coral Gables Convalescent Home. Inc.. 234 NL.RB 1198 (1978)DECISIONABRAHAM FRANK, Administrative Law Judge: Thecharge in this case was filed on June 9, 1977,' and the com-plaint, alleging violations of Section 8(a)(1) of the Act, is-sued on August 30. The hearing was held at Chicago, Illi-nois, on November 9. The General Counsel and theRespondent filed brietfs, which have been duly considered.The issue in this case is whether Respondent interferedwith, restrained, and coerced its employees by interroga-tion, threats, creating the impression of surveillance, andgranting wage increases prior to the Board election of May4. Subsidiary thereto is the question whether, as a matter ofremedy, a bargaining order is warranted.All dates are in 1977 unless otherwise indicated.FINDIN(,S ()F FA( I AND) (ON( LSIONS ()F LAV'A. Preliminary Findings and ConclusionsRespondent, a Delaware corporation, is engaged in thebusiness of operating a nursing home at 1017 West Galena,Aurora. Illinois. Respondent admits, and I find, that it isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.'he Charging Party-Petitioner. hereinatter called theUnion, is a labor organization within the meaning of Sec-tion 2(5) of the Act.B. 71he Organizationll Drive]The Union began its organizational campaign during thelast part of )December 1976 or the early part of January.Mail-in authorization cards and handbills, urging the or-ganization of a union, were placed on the windshields of thecars in the parking lot at Elmwood Nursing Home. Fouremployees, Diane George. Julie Riechert. Betty Warren,and Shirley Large, obtained their cards in this manner,signed them on January 25, and forwarded them to theUnion. Ihese employees were contacted by Union Repre-sentatives Tom Villa, Bob Hert., and Bob Hamilton. OnFebruary 3 the union agents and these employees met atthe Circle E Restaurant in the Westgate Shopping Center inAurora. Present in addition to the above employees werePam Johnson. Jo Ann Riechert, and Sara Almy. The lattertwo employees signed cards at this time. The union repre-sentatives explained to the employees that a majority of theemployees had to sign authorization cards if theN wantedrepresentation and that the cards would be used for a two-fold purpose: (1) to obtain recognition from the Employerthrough a card check by a third person or (2) to petition foran election through the National Labor Relations Board inthe event the Employer refused to recognize the Union. OnFebruars 10 the union representatives met for a secondtime with the same employees, except that Pam Johnsonwas not present. but Janice Simmons attended and signed acard in Villa's presence.On February 19. a Saturday, the union representativesmet with employees Jo Ann Kinane, Diane George, andMargaret Daum at the McD)onald's restaurant in the sameshopping complex. Kinane had signed a card on February9, and Daum had signed a card on February 10. EmployeesCynthia Hill, Christine Reinsdorff, Carolina de Leon, De-anna Pierce, and Gwen Fredes had also signed cards onFebruary 9. The union representatives again explained thatthe meeting was for the purpose of organizing the ElmwoodNursing Home and that it was important to obtain a major-ity of authorization cards for a card check or a secret-ballotelection. The union agents obtained a list of employees onthe night shift and asked the employees present to sign uptheir people. It was agreed that Kinane would meet withHamilton the following Monday.Kinane distributed cards to most of the employees on thenight shift. On February 19 Alice Cox, Janice Rogers, Bon-nie Bivens. Joy Retterer, and Peggy Kirtley signed authori-zation cards. Julie Ferguson, Jodeen Lautwein, SharonDunkle, and Elma Watkins signed cards during the first 2weeks of February.347 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe cards so obtained are single-purpose authorizationcards headed in large print "Authorization for Representa-tion." In smaller print above the space for the employee'ssignature the signer authorizes the Union to represent himfor "the purpose of collective bargaining respecting rates ofpay, wages, hours of employment or other conditions ofemployment in accordance with applicable laws."The Respondent does not challenge the validity of suchexecuted cards. I find that the signatures of employees onthese cards were not obtained by fraud, duress, or otherimproper means and that such signed cards in evidence arevalid designations of the Union as the collective-bargainingrepresentative of the employees whose signatures appearthereon.On February 25 the Union filed its petition for an elec-tion in the below-described stipulated unit:All full-time and regular part-time service and main-tenance employees, including nurses aides, housekeep-ers, kitchen-aids, cooks, head cook, head of housekeep-ing and activities aides employed at the Employer'sfacility currently located at 1017 West Gelena, Aurora,Illinois, excluding registered nurses, licensed practicalnurses, office clerical employees, technical and profes-sional employees, guards and supervisors as defined inthe Act.As of February 25 there were 44 employees in the aboveappropriate unit of whom a majority, 23, had authorizedthe Union by their authorization cards to represent them.C. The Respondent's Preelection Conduct1. Interrogation, threats, and creating the impression ofsurveillancesOn February 25 about 10 a.m. employee Betty Warrenwas called to the office of Klose by Mrs. Janis, the headnurse. Present at the meeting were Warren, Klose, Janis,and Mary Roberts, the assistant administrator. Klose saidshe wanted to know who the girls were. Warren did notprovide that information. Klose wanted to know it it was allthree shifts. Warren said "Yes." Klose said the employeeswere being disrespectful to her, not coming to her when shehad always been open and honest with them. They shouldbe that way with her. Klose said that she had also heardthat Shirley Large and Warren were the instigators. Warrendenied that this was so. Toward the end of the meeting, asWarren got up to leave, Klose said that Warren's job was inher hands. During the course of the meeting, Klose said sheknew there had been meetings and where they had beenheld and which girls attended.In late February or early March, Warren and Large hada conversation with Klose in the dining room. Confirming anotice on the bulletin board, which Warren had seen, Klosetold them that there would be a pay increase in lieu of freelunches for the employees. Large asked if they would all getthe same amount, that there would be trouble if they didnot, because everybody discussed their wages even if they2 In resolving issues of credibility with respect to the several conversationsset forth herein, I have, for reasons stated below, credited employees Warren,Large, and Kirtley over Kathenne Klose, the administrator of the Home.were not supposed to. Klose said everyone would receive a15-cent increase. Klose said that if the Union did get in,there would be a lot of changes. When a union came in acontract is negotiated and there could be no exceptions forindividual cases. Klose said that Warren and Large couldnot be nurses aides coordinators, a higher paid classifica-tion, if the Union came in; that Large would not be able toleave to take her boy to school at lunchtime; and that onweekends they would have to work an 8-hour, rather thantheir current 6-hour, shift.Subsequent to this conversation Warren received a 35-cent pay increase and Large received a 25-cent increase intheir March 15 paychecks. Within the next week Largewent to Klose's office and asked for another increase. Largepointed out that she and Warren had started their employ-ment at the same time and asked why Warren had receiveda larger raise. Roberts, who was present, said there was notthat much difference between the time Warren and Largehad started, just a couple of months. Klose then agreed togive Large another dime.About a week following March 15, the date employeesreceived a pay increase effective February 16, employeePeggy Kirtley, who had seen the notice on the bulletinboard that the employees would receive a pay increase inlieu of free lunches, went to Klose's office. Kirtley com-plained that she had received only a 15-cent increase,whereas other employees had received more. Klose pointedout that Respondent had helped Kirtley on several personalmatters in the past, and Kirtley agreed. Then Klose saidthat she couldn't understand why the girls had gone behindher back trying to get a union when all they had to do wascome to her, because she had always tried to help the girls.She asked Kirtley if Kirtley had received any letters in themail from the Union, if the Union had come to the house,and if Kirtley had gone to any of the meetings. Kirtleyreplied negatively to the latter two questions and Klose re-marked that Klose was glad Kirtley understood how theyfelt and that Kirtley was on the side of Klose. Klose thenasked Kirtley if 20 cents more would be enough. Kirtleyreceived the additional pay increase in her next check.Klose testified that she had told Warren at the February25 meeting that Klose had heard the evening before thatthere was talk of organizing a union and that union activityhad taken place. Klose testified further that she told War-ren that Klose knew the employees had been meeting andasked Warren if Warren knew anything about the Unionand if it involved everyone on all the shifts. Klose deniedthat she had asked Warren about the participation of anyspecific individual, that Klose had said that Warren andLarge were the instigators, that Klose knew where themeetings had been held and which girls attended, or thatKlose had said that Warren's job was in her hands.With respect to the meeting in the dining room withWarren and Large in late February or early March, Klosecould not remember specifically what she said and what theemployees said. She did not remember what Large saidabout the subject of Saturday shifts. She did not rememberthat Large made the comment that there would be troubleif all the aides did not receive the same increase. She re-called that she had asked Warren and Large to come to thedining room to see if they totally understood the pay in-crease in lieu of food. She also recalled asking them to re-348 ELMWOOD NURSING HOMEflect with her on what they had. Klose had difficulty recall-ing any discussion of the subject of coordinators at thatmeeting but finally denied that she had said that Warrenand Large would not be coordinators if the Union got in.Klose also denied discussing the Union with Kirtley inmid-March.I have considered carefully the credibility issue raised bythe testimony of Kirtley, Warren, and Large and that ofKlose. While Klose is a soft-spoken lady and would not, inmy opinion, utter a coarse or vulgar word, it is not incon-ceivable, as Respondent suggests, that she would make thealleged threats. Klose was strongly opposed to the Unionand indicated to Warren that the employees were disre-spectful to her in not coming to her rather than organizinga union. As a witness Klose was not impressive. Her mem-ory failed her at critical points. Her recollection of the con-versations was vague and generalized and, at times, evasive.On the other hand, the testimony of Kirtley, Warren, andLarge was specific and direct and had the ring of truth. Increditing Kirtley, Warren, and Large, I have taken intoconsideration the fact that Roberts, who was present at themeeting with Warren and Large and who testified for Re-spondent at some length, was not asked to corroborateKlose's testimony. Janis, who was also present at that meet-ing, did not testify.2. The wage increasesOn January 10 Klose held a meeting with Roberts; Janis;Mrs. Florian, representing housekeeping; and Mrs. DeJonghe, representing the kitchen. At this meeting the groupdiscussed the cost of food for lunches and the fact that theemployees might rather have a pay increase and eitherbring their own lunches or skip lunches completely. Thegroup met again on February 14, and everyone agreed thatthe employees preferred money to food. The employeeswere notified by a notice on the bulletin board that the lastluncheon would be served on February 22, and a pay raisewould be granted in lieu of future lunches. Klose deter-mined, after visiting several area hospitals, that the value ofthe luncheon employees received was about $1.20. Thewage increase in lieu of lunches was fixed at 10 cents perhour for part-time employees and 15 cents for full-time em-ployees. In reaching the decision to grant a pay increase inlieu of free lunches, Respondent was motivated equally byits interest in saving the cost of food and a desire to satisfythe employees' preference for a pay increase rather thanfree lunches.On February 16 Respondent granted pay increases to 32employees. These increases were reflected in the paychecksreceived by the employees on March 15. Six employees re-ceived an increase of 10 cents per hour; 16 employees re-ceived an increase of 15 cents per hour; 3 employees re-ceived an increase of 20 cents per hour; 4 employeesreceived an increase of 25 cents per hour; 3 received in-creases of 30 cents, 35 cents, and 40 cents, respectively.Seven or eight employees did not eat a meal at Respon-dent's expense. Three of these employees received increasesof 10 cents or 15 cents per hour on February 16. Of theselatter employees, one, Cynthia HIII, had received a 10-centincrease on January I and received another, 15-cent in-crease on May 1. Of the remaining five employees in thenonmeal category, one had received a 25-cent increase onJanuary 1; three had received increases of 10 cents on Janu-ary I and a further increase of 15 cents on April 16 or May1; and one employee, James Boyd, who may or may nothave eaten lunch, received 35 cents on May I. During theperiod from February 16 to May 4 Respondent grantedincreases to 35 employees, ranging from 10 cents to 40 centsper hour. As indicated above, several employees com-plained to Klose that their February 16 increases were in-adequate and were granted additional increases by Klose.ANALYSIS AND FINAL CONCLUSIONS OF LAWThe burden was on the Respondent to establish that thepay raise of March 15, effective as of February 16, andother raises granted during the period immediately preced-ing the election of May 4 were explainable on lawfulgrounds and were not granted by Respondent for the pur-pose of dissuading the employees from joining the Unionand to dissipate its majority. Schwab Foods, Inc., d/b/aScotts IGA Foodliner, 223 NLRB 394, 406 (1976), and casescited therein. The Respondent has not met its burden.Roberts testified that she and Klose reviewed employees'pay records every 6 months to a year for the purpose ofawarding merit or regular raises. An employee would beentitled to an orientation raise from 2 to 6 months of em-ployment. With respect to raises given the employees intheir paychecks from March 15 to May 4. Roberts testifiedthat such raises were either merit raises, orientation raises.raises in lieu of lunch, or a combination of the latter raiseand raises due to merit or orientation. It is clear, however,that the general pay raise of February 16, received by theemployees on March 15, was motivated, at least in part, byRespondent's interest in granting employees at that particu-lar time a financial benefit which they preferred to a freelunch. No such consideration had been given to the desiresof the employees for a raise in lieu of lunch prior to theadvent of the Union. Nor does it appear from the recordthat Respondent has a consistent policy of granting merit orregular increases to employees based on a 6-month to 1-year review of the employee's pay record. Irene Dmytren-ko, who received a raise of 40 cents on February 16, hadnot received a raise since April 1975. Elizabeth Hewitt, whoreceived a raise on January I, had not received a raise sinceNovember 1974. John Hollingsworth, who received a raiseof 25 cents on January 1, had not received a raise sinceSeptember 1971. Elma Watkins, who received increases onFebruary 16 and April 1, had not received a raise since1973. Kirtley received a raise in the context of Klose's inter-rogation concerning Kirtley's union activity and Klose'sconclusion that Kirtley was on Klose's side. From Januaryto May, a period of less than 6 months, several employeesreceived two raises, and one employee received three, in-cluding the raise of February 16. Respondent has made noshowing that it has ever before granted so large a volume ofraises in so short a period of time.A fair summation of the evidence is that Klose and Rob-erts, beginning at least in February and continuing throughApril 15 to 30, undertook a thorough review of the payrecords of all unit employees and saw to it that most ofthem were granted one or more pay raises, in certain in-349 DECISIONS OF NATIONAL LABOR RELATIONS BOARDstances making up for long neglect and in others respondingto the employees' demand for more pay. In view of theimpending election, Respondent's hostility to the Union, itsknowledge of employee meetings with the Union, and Re-spondent's failure to establish that, absent union organiza-tion, such pay increases normally would have been grantedits employees, the inference is compelling that, in providinga pay raise in lieu of lunches and in granting an extraor-dinary number of pay raises during this critical period, Re-spondent's purpose and the effect of the raises were to dis-courage union activity and to influence its employees tovote against the Union.I conclude that by such conduct Respondent has violatedSection 8(a)( 1 ) of the Act.I conclude that Respondent has further violated Section8(a)(1) of the Act by the following conduct:(1) Klose's interrogation of Warren on February 25 as tothe names of girls who were engaged in union activity andif it was all three shifts.(2) Klose's statement to Warren on February 25, creat-ing the impression of surveillance, that Klose had heardthat Large and Warren were the instigators, that Kloseknew there had been meetings, where they had been held,and which girls attended.(3) Klose's veiled threat to Warren, as Warren was aboutto leave the meeting on February 25, that Warren's job wasin her hands.(4) Klose's threats to Warren and Large in late Februaryor early March that if the Union came in Warren and Largecould not be nurses aides coordinators, that Large wouldnot be able to take her boy to school at lunchtime, and thaton weekends they would have to work an 8-hour, ratherthan their current 6-hour, shift.While Klose suggested that Warren and Large would bedeprived of these benefits under a union contract, no de-mands had been made by the Union, no contract was beingnegotiated, and Klose had no objective grounds to believethat the Union would insist, if it became the employees'bargaining representative, upon rigid and uniform person-nel practices adverse to the interests of the Respondent andindividual employees.(5) Klose's interrogation of Kirtley in March as towhether Kirtley had received any letters in the mail fromthe Union, if the Union had come to the house, and ifKirtley had gone to any of the meetings.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.The unit appropriate for collective bargaining is:All full-time and regular part-time service and main-tenance employees, including nurses aides, housekeep-ers, kitchen aides, cooks, head cook, head of house-keeping, and activities aides employed by theEmployer's facility currently located at 1017 WestGelena, Aurora, Illinois; excluding registered nurses,licensed practical nurses, office clerical employees,technical and professional employees, guards, and allsupervisors as defined in the Act.THE REMEDYHlaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respondentcease and desist therefrom and take certain affirmative ac-tion to effectuate the policies of the Act.The General Counsel urges and the Respondent opposesa bargaining order to remedy the unfair labor practicesfound above. Such an order is warranted in cases of thistype where the employer's unfair labor practices are of sucha nature, even if not outrageous and pervasive, that theyhave a "tendency to undermine majority strength and im-pede the election processes." N.L.R.B. v. Gissel PackingCo., Inc., 395 U.S. 575, 614 (1969). Respondent's unfairlabor practices are, in my opinion, serious in nature. Begin-ning on February 25, the very date the petition for an elec-tion was filed, Respondent embarked upon a course of con-duct to inform the employees that it was aware of, andhostile to, the formation of a union; that employees couldlose benefits by voting for a union; and that, as demon-strated by the grant of a wage increase to virtually all of theunit employees before the date of the election, they did notneed a union to receive such a benefit. As indicated above,the wage increases were not shown to have followed Re-spondent's uniform prior practice and do not otherwise ap-pear to be based upon lawful business necessity. The em-ployees could reasonably believe that they had achieved alarge measure of what they were seeking through unionrepresentation. Tower Enterprises, Inc., dib/a Tower Rec-ords, 182 NLRB 382, 387 (1970). Nor is a bargaining orderinappropriate because there has been a large turnover ofemployees at Respondent's facility. Colonnade Hotel, 235NLRB 1362 (1978). A wage increase during the critical pe-riod of union organization has a profound and lingeringeffect upon the employees. Idaho Candy Company, 218NLRB 352 (1975). In the instant case it bolstered Respon-dent's position that all the employees had to do was to go toKlose rather than the Union if they were dissatisfied withtheir pay and other conditions of employment. The impactof such a policy not only extends to employees currentlyemployed but, by communication, may reach new employ-ees with the same unlawful message in the foreseeable fu-ture. Accordingly, I conclude that Respondent's wage in-creases announced or granted beginning on March 15,effective as of February 16, and prior to the election of May4 and other unfair labor practices, set forth above, haveimpaired the ability of the employees to freely express theirchoice in another election. I find that the employees' senti-ment expressed through cards is a more reliable gage ofemployee choice than an election. A bargaining order un-der the rule of Gissel, supra, is therefore appropriate. Re-spondent's bargaining obligation commences as of Febru-ary 25, the date the Union achieved majority status and thedate Respondent embarked upon its unlawful course ofconduct. Beasley Energy, Inc., dbl/a Peaker Run Coal Com-pansv, Ohio Division No. 1, 228 NLRB 93 (1977).Objections to the ElectionThe objections allege, in substance, that the Employerunlawfully interrogated employees on and after February25, threatened employees with discharge if they supportedthe Petitioner in the upcoming election, and granted wageincreases to the employees to cause them to vote against thePetitioner in the election. These objections parallel the un-350 ELMWOOD NURSING HOMEfair labor practices found above. and for that reason theobjections are sustained.In view, however, of the bargaining order recommendedherein, I recommend further that the election in Case 13RC- 14325 be set aside and that the petition in that case bedismissed.ORDER3Respondent National Care and Convalescent IndustriesInc., d/b/a Elmwood Nursing Home, its officers, agents.successors, and assigns. shall:I. Cease and desist from:(a) Granting pay increases to employees for the purposeof influencing them to vote against a labor organization.(b) Coercively interrogating employees concerning theirown and the union activity of other employees.(c) Creating the impression of surveillance by informingemployees that Respondent had heard who the instigatorsof the Union were, knew there had been union meetings.where they had been held, and which employees attended.(d} Threatening employees with possible discharge as aresult of their union activity.(e) Threatening employees with loss of' benefits if theUnion became the employees' bargaining representative.(f ) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2. Take the following affirmative action necesssary to ef-fectuate the policies of the Act:(a) Recognize and, upon request, bargain collectivelywith Professional and Health Care Employees Division. Lo-cal 98. Chartered by Retail Clerks International Associ-ation, AFL CIO, as the exclusive bargaining representativeof the employees in the below-described appropriate unitand, if an agreement is reached, embody such agreement ina written, signed contract:The appropriate unit is:All full-time and regular part-time service and main-tenance employees, including nurses aides, housekeep-ers, kitchen aides, cooks, head cook, head housekeep-ing, and activities aides employed at the Employer'sfacility currently located at 1017 West Galena. Aurora.Illinois: excluding registered nurses, licensed practicalnurses, office clerical employees. technical and profes-sional employees, guards, and all supervisors as de-fined in the Act.(b) Post at Respondent's facility in Aurora. Illinois. cop-ies of the attached notice marked "Appendix."' Copies ofsaid notice on forms provided by the Regional Director forI In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec, 102.48of the Rules and Regulations, he adopted by the Board and become itsfindings, conclusions, and Order. and all objections thereto shall be deemedwaised foir all purposes.'in the event that this Order is enforced bs a judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Order ofthe National Labor Relations Board" shall read "Posted Pursuant to a Judg-ment of the Utnited States Court of Appeals Enforcing an Order of the Na-tional L abior Relations Board"Region 13. after being duly signed by Respondent's repre-sentatives, shall be posted by it immediately upon receiptthereof, and be maintained by Respondent for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall he taken by Respondent to insurethat said notices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 13, in writ-ing. within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.I1 IS FURTHIER O)RI)ERED that the election held on May 4.1977, in Case 13 RC 14325 be, and it hereby is, set asideand the petition in that case be, and it hereby is. dismissed.APPENDIXNOTIc(E To EMPI.OYFESPOSTED BY ORDER OF THENAIONAl. LABOR REIATIONS BOARDAn Agency of the United States GovernmentWE WVI.LL NOT grant pay increases to our employeesfor the purpose of influencing them to vote against alabor organization.Wli wit I. NOT coercively interrogate our employeesconcerning their own and the union activity of otheremployees.We wn.L. NOI create the impression of surveillanceby informing employees that we are aware of thenames of the instigators of the union, that we knowthere have been union meetings, where the, have beenheld. and who attended.WE WILL NOt threaten employees with possible dis-charge as a result of their union activity.WEt Wll L NOT threaten employees with loss of bene-fits if a union becomes our employees' bargaining rep-resentative.WE wiLL Nso in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof their rights guaranteed them in Section 7 of the Act.WE WiLL. recognize and, upon request, bargain col-lectively with Professional and Health Care EmployeesDivision, Local 98. chartered by Retail Clerks Interna-tional Association, AFL CIO, as the exclusive bar-gaining representative of the employees in the below-described appropriate unit and, if an agreement isreached, embody such agreement in a written, signedcontract. The appropriate unit is:All full-time and regular part-time service andmaintenance employees, including nurses aides,housekeepers, kitchen aides, cooks, head cook, headhousekeeping, and activities aides employed at theEmployer's facility currently located at 1017 WestGalena, Aurora. Illinois; excluding registerednurses, licensed practical nurses, office clerical em-ployees, technical and professional employees.guards. and all supervisors as defined in the Act.FEI WA(oo) NUTRSING HONti351